               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

RUDOLPH PAUL RIZO,

                Plaintiff,                            4:18CV3105

    vs.
                                            INITIAL PROGRESSION ORDER
UNION PACIFIC RAILROAD
COMPANY,

                Defendant.



    IT IS ORDERED that the initial progression order is as follows:

    1) A status conference to discuss case progression and potential
       settlement will be held with the undersigned magistrate judge on May
       21, 2019 at 10:00 a.m. Counsel shall use the conferencing instructions
       assigned to this case to participate in the conference.

    2) Written discovery and depositions may begin at any time.

    3) Plaintiff’s mandatory disclosures shall be served by March 18, 2019.

    4) Defendant’s mandatory disclosures shall be served by May 1, 2019.


    Dated this 24th day of October, 2018.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
